Citation Nr: 1711434	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1986, October 1995 to November 1995, and January 2006 to May 2007.  He also served in the United States Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for depression and osteoarthritis of the left and right shoulders.  In a May 2010 decision, the RO denied entitlement to service connection for PTSD.  

In October 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Veterans Law Judge, however, is no longer employed at the Board.  The Veteran was notified in a June 2015 letter of this fact, however, he did not respond to the notice.  As such, the Board will assume the Veteran does not wish to have a new hearing and will adjudicate the case.  

In a July 2013 decision, the Board remanded the claim for additional development.

In a September 2015 decision, the Board denied the claim of entitlement to service connection for osteoarthritis of the left shoulder, and remanded the issues of entitlement to service connection for osteoarthritis of the right shoulder, PTSD, and depression for additional development. 

In a March 2016 decision, the RO granted service connection for osteoarthritis of the right shoulder, and assigned a 10 percent evaluation effective May 7, 2007, and a 20 percent evaluation effective February 2, 2016.  Likewise, in a June 2016 decision, the RO granted service connection for PTSD, and assigned a 30 percent evaluation effective May 22, 2007.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for osteoarthritis of the right shoulder and the claim of entitlement to service connection for PTSD, and as such, these issues are no longer on appeal.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for depression. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a December 2016 written submission, the Veteran's representative informed VA of the Veteran's desire to withdraw his appeal for entitlement to service connection for depression.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.

ORDER

The appeal with respect to the issue of entitlement to service connection for depression is dismissed.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


